             Case 3:18-cv-00535-JSC Document 88 Filed 11/08/18 Page 1 of 4



 1 JOSEPH H. HUNT
   Assistant Attorney General
 2
   ALEX G. TSE
 3 Acting United States Attorney

 4 CARLOTTA P. WELLS
   Assistant Branch Director
 5 Civil Division

 6 STEVEN A. MYERS (NY Bar # 4823043)
   BENJAMIN T. TAKEMOTO (CA Bar # 308075)
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   1100 L St. NW
 9 Washington, DC 20005
   Tel: (202) 305-8648
10 Fax: (202) 616-8470
   E-mail: steven.a.myers@usdoj.gov
11
   Attorneys for Defendants
12
   Jennifer A. Reisch (CA Bar # 223671)
13 Equal Rights Advocates
   1170 Market Street, Suite 700
14 San Francisco, CA 94102
   Ph: (415) 896-0672
15 Fax: (415) 231-0011
   Email: jreish@equalrightsadvocates.org
16
   Javier M. Guzman*, Robin F. Thurston*, Karianne Jones*
17 Democracy Forward Foundation
   1333 H St. NW
18 Washington, DC 20005
   Ph: (202) 448-9090
19 Fax: (202) 701-1775
   Emails: jguzman@democracyforward.org, rthurston@democracyforward.org,
20 kjones@democracyforward.org

21 Leecia Welch (CA Bar No. 208741), Alice Y. Abrokwa*
   National Center for Youth Law
22 405 14th Street, 15th Floor
   Oakland, CA 94612, and
23 1313 L Street, NW, Suite 130
   Washington, DC 20005
24 Ph: (510) 835-8098
   Fax: (510) 835-8099
25 Emails: lwelch@youthlaw.org, aabrokwa@youthlaw.org

26 Emily Martin*, Neena Chaudhry*, Sunu Chandy*
   National Women’s Law Center
27 11 Dupont Circle, NW, Suite 800
   Washington, DC 20036
28 Ph: (202) 588-5180
   Fax: (202) 588-5185
    STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC
             Case 3:18-cv-00535-JSC Document 88 Filed 11/08/18 Page 2 of 4



 1 Emails: emartin@nwlc.org, nchaudhry@nwlc.org, schandy@nwlc.org

 2 *pro hac vice

 3                                 UNITED STATES DISTRICT COURT

 4                              NORTHERN DISTRICT OF CALIFORNIA

 5                                     SAN FRANCISCO DIVISION

 6
     SURVJUSTICE, INC.,                                  ) Case No. 18-cv-00535-JSC
 7   EQUAL RIGHTS ADVOCATES, and                         )
     VICTIM RIGHTS LAW CENTER,                           ) STIPULATED REQUEST FOR ORDER
 8                                                       ) CHANGING TIME; [PROPOSED] ORDER
              Plaintiffs,                                )
 9                                                       )
         v.                                              )
10                                                       )
     ELISABETH D. DEVOS,                                 )
11                                                       )
     in her official capacity as Secretary of Education, )
12   KENNETH L. MARCUS,                                  )
     in his official capacity as Assistant Secretary for )
13   Civil Rights, and                                   )
     U.S. DEPARTMENT OF EDUCATION,                       )
14                                                       )
                                                         )
              Defendants.                                )
15

16

17         Subject to the Court’s approval and pursuant to Local Rule 6-2, the parties through their

18 undersigned counsel of record HEREBY STIPULATE as follows:

19         1. On October 31, 2018, Plaintiffs filed a Second Amended Complaint. See ECF No. 86.

20            Pursuant to Federal Rule of Civil Procedure 15(a)(3), Defendants’ response to the Second

21            Amended Complaint is currently due November 14, 2018.

22         2. Defendants anticipate moving to dismiss the Second Amended Complaint. For the reasons

23            set forth in the Declaration of Steven A. Myers, the parties jointly request that the Court

24            order that Defendants’ anticipated motion be briefed according to the following schedule:

25                 a. Defendants’ motion to dismiss: December 14, 2018

26                 b. Plaintiffs’ opposition: January 11, 2019

27                 c. Defendants’ reply: February 1, 2019

28                 d. Hearing: February 14, 2019, or thereafter at the Court’s convenience.

     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC
             Case 3:18-cv-00535-JSC Document 88 Filed 11/08/18 Page 3 of 4



 1 Date: November 6, 2018                               Respectfully submitted,

 2                                                      JOSEPH H. HUNT
                                                        Assistant Attorney General
 3
                                                        ALEX G. TSE
 4                                                      Acting United States Attorney

 5                                                      CARLOTTA P. WELLS
                                                        Assistant Branch Director
 6                                                      Civil Division

 7                                                      /s/ Steven A. Myers
                                                        STEVEN A. MYERS (NY Bar # 4823043)
 8                                                      BENJAMIN T. TAKEMOTO (CA Bar # 308075)
                                                        Trial Attorneys
 9                                                      United States Department of Justice
                                                        Civil Division, Federal Programs Branch
10                                                      1100 L St. NW
                                                        Washington, DC 20005
11                                                      Tel: (202) 305-8648
                                                        Fax: (202) 616-8470
12                                                      E-mail: steven.a.myers@usdoj.gov

13                                                      Attorneys for Defendants

14                                                      /s/ Robin F. Thurston
                                                        Democracy Forward Foundation
15                                                      1333 H St. NW
16                                                      Washington, DC 20005
                                                        Ph: (202) 448-9090
17                                                      Fax: (202) 701-1775
                                                        Email: rthurston@democracyforward.org
18
                                                        Attorneys for Plaintiffs
19

20                                    LOCAL RULE 5-1(i) ATTESTATION

21         I attest that I have obtained Robin F. Thurston’s concurrence in the filing of this document.

22                                               /s/ Steven A. Myers
                                                 Steven A. Myers
23

24

25

26

27

28

     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC
             Case 3:18-cv-00535-JSC Document 88 Filed 11/08/18 Page 4 of 4



 1                                         [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED. Defendants’ forthcoming motion to

 3 dismiss the Second Amended Complaint shall be briefed pursuant to the following schedule:

 4                a. Defendants’ motion to dismiss: December 14, 2018

 5                b. Plaintiffs’ opposition: January 11, 2019

 6                c. Defendants’ reply: February 1, 2019

 7                d. Hearing: February 14, 2019 [or thereafter
                                                         aft
                                                          ftter at
                                                                at the Court’s co
                                                                               convenience].
                                                                                onvenieenc
                                                                                        n e]..
            November 8, 2018
 8 Dated: __________________________                    __________________________________
                                                           _____________________
                                                                              _ ______
                                                                                    _________
                                                                                    __     ___
                                                                                           _____
                                                        JACQUELINE
                                                          CQUELI
                                                          CQQ LI   LINE SCOTT CORLEY
 9                                                      UNITED
                                                           ITED STATES    S MAGISTRATE JUDGE
                                                                                           JUDG
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & PROPOSED ORDER CASE NO. 18-CV-00535-JSC
